Citation Nr: 0307559	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  98-02 056	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
June 1, 2002, and in excess of 70 percent after May 31, 2002, 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to March 
1967 and from September 1968 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) initially on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (St. Petersburg RO) of 
the Department of Veterans Affairs (VA).  Subsequently, the 
case was transferred to the Winston-Salem, North Carolina, 
Regional Office (Winston-Salem RO).

In a January 2001 hearing officer decision issued in February 
2001, the veteran's rating for PTSD was increased from 10 
percent to 30 percent effective from November 1, 1995.  In a 
November 2002 decision issued in December 2002, the Winston-
Salem RO granted a temporary total rating (TTR) because of 
hospitalization under 38 C.F.R. § 4.29 (2002), effective from 
May 1, 2002, and assigned a 70 percent rating for PTSD, 
effective from June 1, 2002.

The case was last before the Board in May 2001, at which time 
the Board remanded the case to the Winston-Salem RO for 
additional development.  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT


1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating and TDIU claims addressed 
in this decision.

2.  Prior to September 5, 2000, the veteran's PTSD was 
productive of definite impairment in the ability to establish 
or maintain effective or wholesome relationships with people, 
and psychoneurotic symptoms that resulted in reduction in 
flexibility, efficiency and reliability levels so as to 
produce definite social impairment and occupational and 
social impairment due to mild or transient symptoms such as 
depressed mood, anxiety, chronic sleep impairment, and poor 
concentration; it was not manifested by considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms that resulted in such reduction in reliability, 
flexibility, and efficiency levels so as to produce 
considerable industrial impairment or by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; and impaired abstract thinking.

3.  After September 4, 2000, the veteran's PTSD is productive 
of severe impairment in the ability to establish or maintain 
effective or capable relationships with people and 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment, which precludes the veteran from securing 
or following substantially gainful occupation.

4.  For the period prior to September 5, 2000, the veteran's 
PTSD was not of sufficient severity as to preclude him from 
obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for PTSD prior to September 5, 2000 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The schedular criteria for a 100 percent rating for PTSD 
after September 4, 2000 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.16(c), 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for a TDIU, prior to September 5, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (1996, 
2002).

4.  The veteran's claim of entitlement to a TDIU for the 
period after September 4, 2000, is moot.  38 U.S.C.A. 
§§ 511(a), 7104(a) (West 2002); 38 C.F.R. §§ 4.16(a), 20.101 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This liberalizing legislation 
is applicable to the veteran's increased rating claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
and TDID claims have been properly developed as service and 
VA medical records, Social Security Administration printouts, 
September 2000 and June 2002 VA social and industrial survey 
reports, and September 2000 and June 2002 VA examination 
reports have been associated with the file.

With regard to the Winston-Salem RO's compliance with the 
August 1998 and May 2001 Board remand instructions, the Board 
notes that the RO was instructed to ask the veteran for 
health care provider information, to obtain treatment records 
from the Miami VA Medical Center (VAMC), to comply with the 
notice and duty to assist provisions of the VCAA, and to have 
an appropriate VA examiner review the September 2000 VA 
social and industrial survey and amend it to include any 
additional information obtained by interviewing family 
members, members of the community, co-workers and 
supervisors, to schedule the veteran for another examination 
and to offer opinions as to the impact of the veteran's PTSD 
on his present ability to secure and follow a substantially 
gainful occupation and whether any present impairment is 
considered total or permanent.  Then, the RO was to schedule 
another VA psychiatric examination to determine the nature 
and extent of the veteran's disability, to assign a Global 
Assessment of Functioning (GAF) score, and to offer an 
opinion on the appellant's occupational and social 
functioning.  Finally, the RO was to readjudicate the claims 
under both the former and current rating criteria, to include 
consideration under the now deleted provisions of 38 C.F.R. 
§ 4.16(c) (1996) and to furnish the veteran and his attorney 
with a supplemental statement of the case (SSOC).

In various letters dated in September and December 1998, the 
Winston-Salem RO asked the veteran and his attorney to 
provide health care provider information pertaining to 
treatment for his PTSD and to sign authorizations for release 
of private records.  In response, a signed authorization form 
was received for records from Dr. Zande.  The RO, in a March 
7, 2000 letter, notified the veteran's attorney that three 
unsuccessful attempts had been made to obtain records from 
Dr. Zande at two different addresses and asked that he 
provide copies of these treatment records, if the veteran 
wanted them to be considered.  In a June 2000 response, the 
veteran indicated that he did not think that the private 
physician would send the records because VA had not paid for 
all of the veteran's fee-basis visits.  In a July 2001 
letter, the Winston-Salem RO notified the veteran of the 
provisions of the VCAA, informed him of what information VA 
had or planned to obtain, what he needed to provide to 
support his claims, and gave him an additional 60 days to 
respond.  No response was received.    In April 2002, 
treatment records from the Miami VAMC were associated with 
the claim file.  A social and industrial survey, which 
included summaries of interviews with the veteran's 
supervisor, one of his co-workers, his wife and the veteran, 
was completed on June 20, 2002.  The VA social worker found 
that the veteran's ability to secure and follow a 
substantially gainful occupation is non-existent.  Five days 
later, the veteran was reexamined by a VA psychiatrist, who 
assigned a GAF score of 40 and opined that the veteran's 
prognosis was not good and that his PTSD resulted in serious 
occupational and social impairment.  The Winston-Salem RO 
readjudicated the veteran's claims and furnished SSOCs of the 
case to the veteran and his attorney in October 2000, 
February 2001 and December 2002.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's August 1998 and May 
2001 remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the various 
VA examination reports, social and industrial surveys and VA 
treatment reports, which evaluate the status of the veteran's 
PTSD and its effect on his employability, are adequate for 
determining whether higher disability ratings, to include a 
100 percent schedular rating or a TDIU, are warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination or social and industrial 
survey.  In a January 1998 statement of the case (SOC) and 
subsequent SSOCs, various rating decisions, and the Board 
remands, VA advised the veteran of what must be shown for a 
higher rating or a TDIU.  In a July 2001 letter, VA advised 
the veteran of the new duty to assist provisions of the VCAA 
and gave him an opportunity to supply additional information 
in support of his claims.  The veteran did not respond.  The 
Board observes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Moreover, VA made three unsuccessful attempts to obtain 
records from Dr. Zande and notified the veteran that he would 
have to supply them, if he wanted them considered.  The 
veteran essentially indicated that Dr. Zande would probably 
not provide them.  Where records are unavailable, "VA has no 
duty to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).   Thus, the Board finds that the VA has 
obtained, or made reasonable efforts to obtain, all medical 
evidence, which might be relevant to the veteran's claims.  
Accordingly, the Board finds that no further notice or 
assistance to the veteran in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing a higher rating.  He has, 
by information letters, rating decisions, a Board remand, and 
an SOC and SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).



Factual Background

In a January 1994 rating decision, the St. Petersburg RO 
granted service connection for PTSD and assigned TTRs 
under38 C.F.R. § 4.29 for two periods of hospitalization at 
the Miami VAMC from January 9, 1992 through March 31, 1992 
and from July 7, 1992 through October 31, 1992.  In between 
those periods and from November 1, 1992, the St. Petersburg 
RO assigned a 10 percent rating for PTSD.  

An October 1994 VA hospital summary report reveals that the 
veteran was employed at the Miami VAMC and that he sought 
treatment due to decompensation of his condition brought 
about by having witnessed people being killed in Miami and as 
a result the veteran started drinking again.  On admission, 
the veteran was described as anhedonic, very depressed, and 
fatigued with difficulty falling asleep and inability to 
concentrate.  The veteran stated that he had pointed a gun to 
his mouth, but later recanted this account.  He denied 
auditory hallucinations.  The veteran reported that he been 
having suicidal ideations, but denied any plans or 
intentions.  At the time of discharge, the veteran was alert, 
oriented, in excellent spirits, and looking forward to going 
home and starting work.

Between August and October 1995, the veteran again was 
hospitalized for PTSD.  He complained of being depressed, 
having trouble sleeping, feeling agitated, and having trouble 
with alcohol use.   On admission, the veteran reported 
difficulty concentrating and trouble with memory.  His mood 
was sad; his effect was depressed.  The veteran denied 
auditory or visual hallucinations.  On examination, the 
veteran was neatly and casually groomed, alert and oriented 
times three.  Cognition was grossly intact.  Affect was 
stable and somewhat blunted.  Speech was soft, goal-directed 
and coherent.  His mood was calm.  The veteran did report 
some paranoid ideations related to feeling that neighbors and 
family were against him.  No frank delusions were elicited.  
He denied suicidal or homicidal ideations or plans.  After 
admission, the veteran continued to complain of trouble 
sleeping and frequent awakenings with nightmares.  His Elavil 
dose was increased.  At discharge, there was no evidence of 
psychotic symptoms and the veteran was not suicidal or 
homicidal.

In a September 1996 response for records, the Fayetteville, 
North Carolina VAMC indicated that the veteran's records had 
been retired and that he was last seen in 1990.

In an October 1997 statement, the veteran's attorney revealed 
that the veteran was not receiving Social Security disability 
benefits.

In November 1997, the veteran's attorney submitted copies of 
two questionnaires about the veteran's employment situation.  
The responses to these questionnaires reveal that the veteran 
could not sustain a full day's work without extra periods of 
rest throughout a regular work week; that the veteran's rate 
of production decreased in the month prior to the date he 
last worked; and that he was unable to tolerate job stress 
and had difficulty cooperating or getting along with co-
workers/public.  The veteran was out of work on several days 
for is PTSD, having to use annual leave in lieu of sick 
leave.  From February 3, 1997 through October 31, 1997, the 
veteran used 157.75 hours of annual leave and 52.75 hours of 
sick leave.

In a January 1998 decision, the St. Petersburg RO denied the 
veteran's claims for an increased rating and for entitlement 
to a TDIU.

Pursuant to a November 1998 request, the Winston-Salem RO 
received VA treatment records dated from May 1994 to July 
1997 show containing treatment for PTSD.

At a September 2000 VA social and industrial survey, the 
veteran explained that the only time he felt some peace was 
when he was fishing.  He reported that he had no friends and 
that he and his wife did not go out or socialize very much.  
The veteran related a work history involving alcohol abuse 
and conflict with others.  He stated that he missed many days 
of work due to his emotional problems.  The veteran denied 
the use of alcohol in the past two years.  He was currently 
employed and apparently able to fulfill his duties with the 
help of his supervisor who was understanding and flexible.  
The VA social worker did not feel that the veteran would be 
able to maintain a position where he had to be in contact 
with groups of people or where the stress level was 
significant.  His capacity for employment was certainly 
limited by his service-connected PTSD.  He remained employed 
at the VAMC so, obviously, he had some remote potential for 
maintaining employment.  If his position was to change or his 
supervisor was replaced, however the social worker doubted 
that the veteran would be able to maintain his employment. 

At a VA examination, the same day, the veteran was alert, 
cooperative, neatly and casually dressed.  He answered 
questions and volunteered information.  There were no loose 
associations or flight of ideas, no bizarre motor movements 
or tics.  His mood was cooperative and pleasant though 
somewhat tense.  Affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran reported nightmares of 
occasional flashbacks.  He was oriented times three.  His 
memory was good.  Insight and judgment appeared to be 
adequate, as did intellectual capacity.  The diagnoses were 
PTSD and major depression in partial remission.  His GAF 
score of 55.  The examiner added that the veteran had 
moderate symptoms and difficulty in social and occupational 
functioning, with few friends and conflicts with co-workers.  
The examiner commented that the veteran was working full-time 
and had a job that enabled him to avoid situations where he 
came in contact with crowds and somewhat frequent contact 
with others.  He added that the veteran had some enjoyments, 
which he liked to do by himself.  The examiner stated that 
the veteran's employment activity was limited somewhat by the 
fact that he did not handle situations where he would have to 
encounter frequent periods of supervision and observation 
during his workday.
 
In July 2001, the Winston-Salem RO requested and received VA 
treatment records from November 1996 to October 2002 show 
continuing treatment for PTSD, depression and alcohol 
dependence.  In May 1999, the veteran was described as alert 
and oriented times three.  His effect was constricted.  His 
mood down.  The veteran indicated that two or three days a 
week it was worse as he was still having regular nightmares 
especially after seeing Kosovo military action and the 
Colorado school shooting on television.  He denied any 
suicidal or homicidal ideation, intention or plan.  The 
impression was PTSD and depression, moderate to marked.  His 
GAF score was 50.  A September 1999 record reveals that the 
veteran worked in engineering at the VAMC and was able to 
work independently and not around others much.  For the past 
six weeks he had become sleepier, with decreased mood and 
dreams, which had changed situations that he never 
experienced and more death themes.  The veteran reported 
being more socially withdrawn.  His wife as is only friend, 
but the veteran did not want to be around her anymore.  He 
had full spectrum of PTSD symptoms.  The veteran was 
described as alert and oriented times three.  His effect was 
constricted.  His mood down.    He denied suicide or 
homicidal ideation, intention or plan.  The impression was 
PTSD and depression, moderate to marked.  His GAF score was 
48.  In April 2000, the veteran again was described as alert 
and oriented times three.  His effect was constricted.  His 
mood down.  He denied suicide or homicidal ideation, 
intention or plan.  The impression was PTSD and depression, 
moderate to marked.  His GAF score was 48.  

A September 2000 record reflects that the veteran was working 
a rotating shift, which was not as good in promoting sleep.  
At work, he only saw one other co-worker and they worked in 
different areas so that he was essentially pretty independent 
and alone much of the time, which helped him to maintain 
employment with this level of PTSD symptoms.  His GAF score 
was 45.  A June 2001 record notes that the veteran got into 
an argument with a co-worker on the night of May 30, 2001.  
As a result, the veteran went and sat in his truck to compose 
himself and to prevent a violent reaction.  The next day he 
became upset when he felt that his co-worker had "lied" 
about their interaction.  His supervisor recommended that the 
veteran take two weeks off; he agreed.  Later records show 
GAF scores between 35 and 45.  A May 2002 record reveals that 
the veteran did not know what it would be like back at work 
as it was very stressful to have to work double shifts.  The 
impression was PTSD and depression, severe, with a GAF score 
was 42.  In July 2002, the veteran stated that he did not 
know if he could keep on working.  The impression was PTSD 
and depression, severe, with a GAF score of 40.  The examiner 
added that the veteran had missed almost a third of last year 
being sick due to stress related to work and that he only had 
two weeks of leave left for the remainder of the year.  
September and October 2002 records reflect that the veteran 
had been hospitalized for 9 days in September 2000 and was 
unable to go back to work secondary to his PTSD symptoms.  He 
was assigned a GAF score of 35.

In a January 2001 hearing officer decision issued in February 
2001, the veteran's rating for PTSD was increased from 10 
percent to 30 percent effective from November 1, 1995.  

The veteran was hospitalized at the VAMC in April and May 
2002 for an apparent relapse into alcohol abuse after two 
years of sobriety with some suicidal ideation but no plans or 
intent.  The veteran had PTSD with lots of flashbacks about 
experiences in Vietnam, and often found himself very agitated 
and afraid that he might hurt his wife in the middle of the 
night.   He had tremendous difficulty staying asleep.  His 
GAF score was 55.   

In June 2002, the veteran's September 2000 VA social and 
industrial survey was reviewed and amended to reflect 
interviews with the veteran and the veteran's supervisor, co-
worker and wife.  The impression was that the veteran's PTSD 
has severely impacted his social and occupational 
functioning.  The VA social worker stated that the veteran's 
ability to secure and follow substantially gainful occupation 
is nonexistent.  This is due to his inability to interact 
appropriately with co-workers, his ongoing panic attacks and 
suicidal ideation, the lack of tolerance for job-related 
stress, and his declining job performance secondary to 
impaired concentration.  Although the veteran's supervisor 
expressed confidence in the veteran's abilities as a 
mechanic, the two had limited contact during the rotating 
shifts.  The veteran's co-worker, described a much more 
disturbed individual, who had difficulty performing his work 
tasks.  It was apparent that the veteran was very tense and 
becoming more desperate.  Ongoing nightmares, intrusive 
thoughts, thoughts of suicide and job-related stress had 
contributed to this deteriorating condition.  The veteran had 
maintained his current position because of the need for 
income.  His work had been disrupted by hospitalizations of 
sick leave due to his PTSD.  Although the veteran is 
currently employed, there should be concern for both the 
veteran's safety and the safety of those people he came in 
contact with on the job because of his potential for 
aggression.  The VA social worker considered the veteran's 
present impairment total and permanent.

The June 2002 VA PTSD examiner noted that he had reviewed the 
medical records and the social and industrial survey and had 
read the Board remand prior to completion of the examination.  
The veteran was alert, cooperative, neatly and casually 
dressed.  He answered questions and volunteered information.  
There were no loose associations or flight of ideas, no 
bizarre motor movements or tics.  His mood was cooperative 
and pleasant though somewhat tense.  Affect was appropriate.  
There are no delusions, hallucinations, ideas of reference, 
or suspiciousness.  The veteran had nightmares of occasional 
flashbacks.  He was oriented times three.  His memory was 
good.  Insight and judgment appeared to be adequate, as did 
intellectual capacity.  The diagnoses included PTSD and major 
depression with marked difficulty in occupational and social 
interactions.  A GAF score of 40 was assigned, with major 
impairment in areas such as work, mood and interpersonal 
relations.  The examiner added that the veteran avoided 
thinking about his PTSD stressor event and avoided things 
that reminded him of it.  He had become less interested in 
hobbies and social activities.  The veteran felt detached 
estranged from others.  His feelings were numbed.  He had a 
sleep disturbance and poor concentration.  The veteran was 
irritable with outbursts of anger.  He was anxious, 
hypervigilant and easily startled.  These problems had 
significantly interfered with work and social activities and 
caused distress.  The examiner opined that the veteran's 
major depression is secondary to his PTSD.  The examiner 
stated that the general prognosis was not good and the 
veteran's PTSD represented and resulted in serious 
occupational and social impairment.

In a November 2002 decision issued in December 2002, the 
Winston-Salem RO granted a TTR because of hospitalization 
under 38 C.F.R. § 4.29, effective from May 1, 2002, and 
assigned a 70 percent rating for PTSD, effective from June 1, 
2002.



Analysis

The appellant contends, in essence, that his service-
connected PTSD is more severe than the assigned disability 
ratings suggest and renders him unemployable.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
See 61 Fed. Reg. 52,695, 52,695-52,702 
(Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-4.130 (2002)) 
("current" regulations).  As noted earlier, when a law or 
regulation changes while a case is pending, the version most 
favorable to the veteran applies.  See Karnas, 1 Vet. App. at 
312-313.  Therefore, the Board will analyze the veteran's 
claim under both sets of criteria to determine if one is more 
favorable to the veteran.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
evaluation may be assigned under the above rating criteria as 
long as the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).  

The Board notes that where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned 100 percent 
schedular evaluation under the appropriate diagnostic code.  
See 38 C.F.R. § 4.16 (c) (1996).  The Board observes that 
38 C.F.R. § 4.16 (c) was deleted from the Rating Schedule, 
effective November 7, 1996 with the amendments for mental 
disorder.  That notwithstanding, section 4.16(c) is still for 
consideration in this case, as the veteran's claim for an 
increased rating was filed before the regulatory change 
occurred.  Karnas, 1 Vet. App. at 312-13.

In response to an invitation by the United States Court of 
Appeals for Veterans Claims (Court) to construe the term 
"definite" in a manner that would quantify the degree of 
impairment, VA's General Counsel concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93; see also Hood v. 
Brown, 4 Vet. App. 301 (1993).  The Board is bound by this 
interpretation of the term "definite."

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2002).

Under the current regulations, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Rating in Excess of 30 Percent before September 5, 2000

Under the former criteria, there is no persuasive evidence 
that the veteran's PTSD in and of itself produced more than a 
definite (30 percent) degree of social and industrial 
impairment prior to September 5, 2000.  The medical evidence 
demonstrates that the veteran's PTSD prior to September 5, 
2000 was manifested primarily by symptoms of sleep 
difficulties, depression, poor concentration and some 
isolation and resulted in some impairment of social and 
occupational functioning.  The evidence indicates that, in 
general, the veteran's PTSD prior to September 5, 2000 was 
productive of symptomatology that approximated occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, warranting a 30 percent rating and no 
more, under the current schedular criteria.  

In this regard, the Board observes that the veteran's GAF 
scores generally ranged from 50 to 55.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2002)).  Treatment providers did not indicate that the 
veteran had a severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
or that his psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the veteran's 
ability to obtain or retain employment due to PTSD alone.  
The Board is cognizant that a GAF score is not determinative 
by itself.  Looking at the other evidence of record, the 
Board notes that the veteran's PTSD is not characterized by 
symptomatology that includes circumstantial, circumlocutory, 
or stereotype speech, difficulty understanding complex 
commands, impairment short-term and long-term memory, 
impaired judgment, and impaired abstract thinking.  For 
example, the October 1995 VA hospital summary report reflects 
that the veteran reported emotional detachment from friends 
and family.  It also reveals that the veteran have been 
working for the VA system of for 3 years in the venous 
department and that he was currently married for the second 
time for years.  The veteran reported having close contact 
with his children from his former marriage and being on 
friendly terms with his ex-wife.  Even though he reported 
difficulty concentrating and trouble with memory, his speech 
was clear, coherent and relevant.  No psychomotor retardation 
was observed.  His cognition was grossly intact.  His effect 
was stable and somewhat blunted.  His mood was calm.  The 
veteran reported that his mood was much better since he had 
stopped drinking and he also felt less isolated.  He showed 
fair insight and judgment and he was cooperative and a good 
historian.

A 50 percent rating was not warranted prior to September 5, 
2000, as the medical evidence overall does not show that the 
veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity.  In 
support of this conclusion, the Board notes that there is no 
medical evidence of considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment or of 
impairment in thought processes or communication, difficulty 
in understanding complex commands, impaired judgment, 
persistent delusions or hallucinations, inability to perform 
activities of daily living, panic attacks more than once a 
week, or disorientation to time or place.  The evidence when 
considered in its totality does not present a picture of 
impairment for a 50 percent rating as contemplated by the 
former or current rating criteria.  Thus, the preponderance 
of the evidence is against the assignment of a rating in 
excess of 30 percent for the veteran's PTSD prior to 
September 5, 2000.  Consequently, the Board finds a 30 
percent rating, and no more, is warranted prior to September 
5, 2000.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Rating in Excess of 70 Percent after September 4, 2000

After careful review the record, and upon the resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the evidence of record supports the grant of a 100 
percent rating for the veteran's PTSD under the former 
schedular criteria.  The evidence shows that, after September 
4, 2000, the veteran's PTSD was manifested by frequent 
nightmares, intrusive thoughts, irritability, impaired 
concentration and impulse control, with periods of 
aggressive, near violent behavior, continuous depression, 
anxiety, chronic sleep impairment, some suicidal ideation, 
and social isolation.  These findings support a conclusion 
that, due to his PTSD, the veterans suffers from severe 
impairment in the ability to establish and maintain effective 
or favorable relationships, thus a 70 percent rating under 
both the former and current regulations.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. 
App. 95, 96 (1994); see also 38 C.F.R. § 4.21 (1996).  

Evaluating the veteran's occupational impairment under the 
former criteria, the report concludes that the evidence also 
demonstrates that, at the very minimum, he is severely 
impaired, and resolving all reasonable doubt in his favor, 
due to service-connected PTSD, he is demonstrably unable to 
obtain and retain employment, thus warranting a 100 percent 
rating under former Diagnostic Code 9411.  

In reaching this determination, the Board finds particularly 
probative the recent VA treatment records, the VA social and 
industrial surveys and the June 2002 VA PTSD examination.  A 
September 2000 VA social and industrial survey report 
reflects that the veteran was working a rotating shift, which 
was not as good in promoting sleep.  At work, he only saw one 
other co-worker and they worked in different areas so that he 
was essentially pretty independent and alone much of the 
time, which helped him to maintain employment with this level 
of PTSD symptoms.  His GAF score was 45.  A June 2001 record 
notes that the veteran got into an argument with a co-worker 
on the night of May 30, 2001.  As a result, the veteran went 
and sat in his truck to compose himself and to prevent a 
violent reaction.  The next day he became upset when he felt 
that his co-worker had lied about their interaction.  His 
supervisor recommended that he take two weeks off.  Later 
records show GAF scores between 35 and 45.  The veteran was 
hospitalized at the VAMC in April and May 2002 for an 
apparent relapse into alcohol abuse after two years of 
sobriety with some suicidal ideation but no plans or intent.  
It was noted that the veteran had PTSD with lots of 
flashbacks about experiences in Vietnam, and often found 
himself very agitated and afraid that he might hurt his wife 
in the middle of the night.  In July 2002, the veteran stated 
that he did not know if he could keep on working.  The 
impression was PTSD and depression, severe, with a GAF score 
of 40.  The examiner added that the veteran had missed almost 
a third of last year being sick or due to stress related to 
work and that he only had two weeks of leave left for the 
remainder of year.  September and October 2002 records 
reflect that the veteran had been hospitalized for 9 days in 
September 2000 and was unable to go back to work secondary to 
his PTSD symptoms.  He was assigned a GAF score of 35.  The 
Board observes that a GAF score of 41-50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See DSM-IV.  

The September 2000 VA social worker, in an social and 
industrial survey, did not feel that the veteran would be 
able to maintain a position where he had to be in contact 
with groups of people or where the stress level was 
significant.  The veteran's capacity for employment was 
certainly limited by his service-connected PTSD.  Because he 
remained employed at the VAMC, he had some remote potential 
for maintaining employment.  However, if his position was to 
change or his supervisor was replaced, the social worker 
doubted that the veteran would be able to maintain his 
employment. 

The June 2002 VA social worker's impression was that the 
veteran's PTSD has severely impacted his social and 
occupational functioning.  The VA social worker stated that 
the veteran's ability to secure and follow substantially 
gainful occupation is nonexistent.  This is due to his 
inability to interact appropriately with co-workers, his 
ongoing panic attacks and suicidal ideation, the lack of 
tolerance for job-related stress, and his declining job 
performance secondary to impaired concentration.  Although 
the veteran was currently employed, there should be concern 
for both the veteran's safety and the safety of those people 
he comes in contact with on the job because of his potential 
for aggression.  The VA social worker considered the 
veteran's present impairment total and permanent.

The June 2002 VA examiner noted that the veteran felt 
detached and estranged from others.  His feelings were 
numbed.  He had a sleep disturbance and poor concentration.  
The veteran was irritable with outbursts of anger.  He was 
anxious, hypervigilant and easily startled.  These problems 
had significantly interfered with work and social activities 
and caused distress.  The examiner stated that the general 
prognosis was not good and the veteran's PTSD represented and 
resulted in serious occupational and social impairment.

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that, after September 4, 2000, the veteran was demonstrably 
unable to obtain and retain employment due to his PTSD; as 
such, the former criteria for a 100 percent rating are met. 

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

As the veteran is deemed entitled to the maximum assigned 
schedular rating under the former criteria, the issue of a 
TDIU for the period of time after September 4, 2000 is moot.  
The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to decision by the [Secretary] under a law 
that affects the provision of 


benefits by the Secretary . . . ." 38 C.F.R. § 20.101(a) 
(2002); 38 U.S.C.A. §§ 511(a), 7104(a) (West 2002).  In light 
of the Board's decision that a 100 percent schedular rating 
is warranted for the veteran's PTSD after September 4, 2000, 
there remains no "question" of law or fact for the Board to 
decide.  See Waterhouse v. Principi, 3. Vet. App. 473 (1992).

With regard to the period before September 5, 2000, however, 
the Board finds that the criteria for a TDIU have not been 
met.  Prior to September 5, 2000, the veteran's service-
connected PTSD has been rated as 30 percent disabling.  Even 
where a schedular 60 percent rating was not in effect for the 
only service-connected disability of PTSD for the period 
prior to September 5, 2000, a TDIU may be considered on an 
extra-schedular basis even though the disability rating does 
not meet the scheduler criteria if the veteran's service-
connected disability, in light of his education and 
occupational background, precludes him from securing and 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340. 3.341, 4.16(b) (1996, 2002).  For this period of 
time, the Board finds that the veteran's PTSD, his only 
service-connected disability, was not of such severity as to 
preclude him from engaging in all types of substantially 
gainful employment consistent with his education and 
occupational background.  

For the veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor that takes this case outside 
the norm.  Here, the veteran did not have a high schedular 
rating and his GAF scores ranged between 50 and 55, 
indicating moderate symptoms and difficulty in social and 
occupational functioning.  The veteran was employed full-time 
by VA and had a job that enabled his to avoid situations 
where he could come in contact with crowds or other persons.  
Thus, it appears from the records that the veteran was 
capable of performing the physical and mental acts required 
by employment.  Van Hoose v. Brown, 4 Vet. App. 361.  Based 
on this evidence, the Board finds that, for the period prior 
to September 5, 2000, the preponderance of the evidence is 
against the claim for TDIU.




ORDER

An increased rating in excess of 30 percent for PTSD prior to 
September 5, 2000 is denied.

A higher rating of 100 percent for PTSD is granted from 
September 5, 2000, subject to the law and regulations 
governing the payment of VA monetary benefits.

Entitlement to a TDIU for the period prior to September 5, 
2000 is denied.

Entitlement to a TDIU for the period after September 4, 2000 
is dismissed as moot.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




